In The
                      Court of Appeals
             Seventh District of Texas at Amarillo

                           No. 07-22-00331-CR
                           No. 07-22-00332-CR
                           No. 07-22-00333-CR
                           No. 07-22-00334-CR
                           No. 07-22-00335-CR
                           No. 07-22-00336-CR
                           No. 07-22-00337-CR
                           No. 07-22-00338-CR
                           No. 07-22-00339-CR


               TONY OMAR GARCES, JR., APPELLANT

                                   V.

                  THE STATE OF TEXAS, APPELLEE

       On Appeal from the Municipal Court for the City of Amarillo, Texas
 Trial Court Nos. MC045246-02; MC045246-03; MC045247-01; MC045248-01;
MC045249-01; MC045251-01; MC045252-01; MC045250-01; and MC045249-02;
                    Honorable Laura Hamilton, Presiding

                          December 14, 2022
                    MEMORANDUM OPINION
          Before QUINN, C.J., and DOSS and YARBROUGH, JJ.
       Appellant, Tony Omar Garces, Jr., filed a notice of appeal with this Court seeking

to appeal nine orders issued by the Amarillo Municipal Court in nine separate trial court

causes. This Court does not have appellate jurisdiction to review these municipal court

orders by direct appeal, however. See In re 2600 E. Amarillo Boulevard Gambling

Paraphernalia & Proceeds, No. 07-19-00259-CV, 2019 Tex. App. LEXIS 6960, at *1–2

(Tex. App.—Amarillo Aug. 8, 2019, no pet.) (mem. op.) (per curiam). Rather, an appellant

must appeal a municipal court judgment to a municipal court of appeal or the county

courts. See TEX. GOV’T CODE ANN. § 30.00014(a); Scheidt v. State, 101 S.W.3d 798, 799

(Tex. App.—Amarillo 2003, no pet.) (finding that an appellant is “entitled to appeal from

the Amarillo Municipal Court of Record to either the county court at law of Randall County

or those of Potter County”); see also TEX. GOV’T CODE ANN. § 30.00027(a) (providing that

appellate courts have jurisdiction to review a municipal court judgment only if (1) the fine

assessed exceeds $100 and the judgment is affirmed by the county court; or (2) the sole

issue is the constitutionality of the statute or ordinance on which a conviction is based).

       By letter of November 14, 2022, we directed Garces to show how we have

jurisdiction over the appeals. Garces has filed a response but has not shown grounds for

continuing the appeals.

       Because we are without jurisdiction to review the municipal court’s orders, we

dismiss the appeals for want of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                                               Per Curiam



Do not publish.


                                             2